Citation Nr: 0016235	
Decision Date: 06/19/00    Archive Date: 06/28/00

DOCKET NO.  97-08 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to the assignment of a higher (compensable) 
rating for a left shoulder suprascapular nerve injury.

2.  Entitlement to the assignment of a higher rating for a 
cervical stenosis with a history of radiculopathy, currently 
rated as 10 percent disabling.

3.  Entitlement to the assignment of a rating in excess of 10 
percent for bilateral pes cavus and fasciitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

L. Helinski, Counsel


INTRODUCTION

The veteran had active military service from January 1978 to 
February 1995.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which, pertinent part, granted service 
connection and assigned 10 percent and noncompensable ratings 
for cervical stenosis and a left shoulder suprascapular nerve 
injury, respectively.  The veteran appeals for the initial 
assignment of higher ratings. 

During this appeal, a Board decision in January 1999 granted 
service connection for bilateral heel spurs.  The Board also 
denied service connection for bilateral defective hearing, 
denied compensable ratings for a nasal bone fracture and a 
left ankle sprain, deferred appellate review of the issue of 
a rating in excess of 10 percent for pes cavus/fasciitis 
because of the grant of service connection for bilateral heel 
spurs; at that time the Board also remanded the issues of the 
assignment of a higher (compensable) rating for a left 
shoulder suprascapular nerve injury, and the assignment of a 
higher rating for a cervical stenosis with a history of 
radiculopathy, currently rated as 10 percent disabling.  

Pursuant to the Board's January 1999 decision, the RO, in a 
February 1999 decision, granted service connection for 
bilateral heel spurs and assigned a 10 percent rating.  The 
RO did not address the issue of the assignment of a rating in 
excess of 10 percent for  bilateral pes cavus and fasciitis; 
that issue is addressed in the remand part of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been received by the RO.

2.  The veteran's left upper extremity is his non-dominant 
extremity.

3.  The veteran's left shoulder suprascapular nerve injury is 
productive of subjective complaints of intermittent pain with 
a minimal amount of weakness; sensation is normal, x-ray 
findings are normal, and there are no objective findings of 
limited function or motion due to pain.

4.  The veteran's cervical stenosis with a history of 
radiculopathy is productive of complaints of pain, some 
limitation of right rotation, normal neurological findings, 
and normal x-ray findings.


CONCLUSIONS OF LAW

1.  The criteria for assignment of a higher (compensable) 
rating for a left shoulder suprascapular nerve injury, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. Part 4, including § 4.71, Diagnostic Code 5201, and 
§ 4.124a. Diagnostic Code 8510 (1999).

2.  The criteria for assignment of a rating in excess of 10 
percent for cervical stenosis with a history of 
radiculopathy, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. Part 4, including § 4.71a, Diagnostic 
Code 5293 (1999).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that this matter was 
previously before the Board and remanded in January 1999 for 
additional development.  The Board has reviewed the record 
and is satisfied that the requested development has been 
completed, and the Board will proceed with appellate review.

The veteran has expressed disagreement with the original 
assignment of disability ratings following awards of service 
connection for a left shoulder suprascapular nerve injury and 
cervical stenosis with a history of radiculopathy.  As such, 
the underlying claims for increased ratings are well-
grounded.  38 U.S.C.A. § 5107(a); Shipwash v. Brown, 8 Vet. 
App. 218, 224 (1995).  Moreover, the severity of the 
disabilities at issue is to be considered during the entire 
period from the initial assignment of disability ratings to 
the present time.  See Fenderson v. West, 12 Vet. App. 119, 
125-126 (1999).  The Board is satisfied that all relevant 
facts have been properly and sufficiently developed.  
Accordingly, no further development is required to comply 
with the duty to assist the veteran in establishing his 
claims.  See 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  In every instance where the schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31.  
When an unlisted condition is encountered, it is permissible 
to rate under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3. 
When evaluating disabilities of the musculoskeletal system it 
is necessary to consider, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 
206-7 (1995).

I.  Left Shoulder Suprascapular Nerve Injury.

In a July 1996 rating decision, the veteran was granted 
service connection for left shoulder suprascapular nerve 
injury, post operative (non-dominant), and assigned a 
noncompensable rating from May 1996.  The veteran expressed 
his disagreement with that rating, and initiated this appeal.  

The July 1996 rating decision was based on evidence that 
included the veteran's service medical records and a post-
service VA examination, conducted in May 1996.  According to 
the VA examination report, the veteran had a history of 
supra-scapular nerve entrapment of his left shoulder, for 
which he underwent surgery in 1989.  The veteran complained 
of pain in his left shoulder, particularly when the weather 
changes.  The veteran indicated that the pain was sharp, and 
would shoot up his neck.  This pain would last for three to 
four days at a time, and he took Motrin for the pain.  The 
veteran reported that he worked as a custodian at a church, 
and had not lost any time from work in the past twelve 
months.  The veteran was noted to have 5/5 muscle strength 
throughout, but the examination otherwise did not include any 
pertinent neurological findings.  The diagnosis was nerve 
entrapment, left shoulder.  A May 1996 VA x-ray of the 
veteran's left shoulder reflected no bone or joint 
abnormalities.

In a July 1997 hearing at the RO, the veteran indicated that 
he underwent surgery in service for nerve entrapment, and he 
felt that the surgery was not successful in that he 
experienced weakness in his left arm and some loss of 
function.  

Following the January 1999 BVA remand, in July 1999, the 
veteran underwent a VA examination for peripheral nerves; the 
examiner indicated that the claims file was available, and 
had been reviewed.  The diagnostic impression was left 
suprascapular nerve injury, associated with minimal weakness 
of the left shoulder, abduction, and external rotation, which 
did not appear to be functionally limiting.  The veteran 
described his history of a neck injury during service, which 
occurred while he was lifting weights.  The veteran noted 
that he underwent surgery in 1989 for release of the 
suprascapular nerve, which improved his symptoms somewhat.  
The veteran described his current symptoms as intermittent, 
which would worsen with cold.

Objective findings included normal strength in all muscle 
groups except for left external rotation of his left arm, 
which was 4+/5.  There was no appreciable muscle atrophy.  
Deep tendon reflexes were symmetric and average.  Sensation 
testing was normal to light touch.  Cerebellar functions were 
normal.  Motion testing of his left shoulder did not reveal 
any limitation, and there was also no pain associated with 
left shoulder motion.  There was minimal weakness of left 
external rotation of the veteran's arm, and minimal weakness 
of his shoulder abduction.  The examiner indicated that the 
veteran described those motions as somewhat limited; the 
examiner noted no other deficits at that time.   

A noncompensable evaluation was assigned for the left 
suprascapular nerve injury, non-dominant upper extremity, 
pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8510, which 
sets forth the rating criteria for evaluating the upper 
radicular group (fifth and sixth cervicals).  See 38 C.F.R. 
§ 4.31.  A 20 percent evaluation is assigned for mild 
incomplete paralysis of the minor extremity.  "Incomplete 
paralysis" indicates a degree of lost or impaired function 
substantially less than the picture for complete paralysis 
given with each nerve, whether due to varied level of the 
nerve lesion or to partial regeneration.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, moderate degree.  See 38 C.F.R. § 4.124a.  

The Board has thoroughly reviewed the evidence of record, but 
finds no basis for assignment of a compensable rating for a 
left shoulder suprascapular nerve injury either at the time 
of the original grant of service connection, effective May 
1996, or at the present time.  The medical evidence of 
record, summarized in pertinent part above, does not refect 
that the veteran experiences a degree of lost or impaired 
function that constitutes incomplete paralysis.  In fact, 
recent clinical findings reveal normal strength in all muscle 
groups except for some minimal weakness in external rotation 
of the left arm, which was 4+/5.  Sensation testing was 
normal to light touch, and cerebellar functions were 
described as normal.  In short, although the veteran is 
service-connected for a nerve injury, there simply are no 
clinical findings that would warrant a compensable rating 
under the diagnostic code provision applicable to peripheral 
nerve injuries.  See 38 C.F.R. § 4.124a, Diagnostic Code 
8510.

Moreover, the Board has considered whether the veteran may be 
entitled to a higher rating under the rating criteria for 
limited shoulder motion.  According to 38 C.F.R. § 4.71a, 
Diagnostic Code 5201, a 20 percent rating is assigned for 
limitation of motion of the minor arm, at shoulder level.  A 
20 percent rating is also assigned for limitation of arm 
motion midway between side and shoulder level.  However, in 
the present case, there is no evidence that the veteran has 
limited motion of the left shoulder.  In fact, other than 
some minimal weakness of left external rotation of the 
veteran's arm, and minimal weakness of his shoulder 
abduction, there is no evidence of limited motion, and no 
evidence of pain on motion or limited function due to pain.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 
206-7.

It is pertinent to note that, pursuant to the Board's January 
1999 remand, the veteran was afforded the July 1999 
neurological examination for the purpose of determining the 
degree of functional impairment due to a left suprascapular 
nerve injury and the neurologist, while noting the minimal 
weakness described above, concluded that there was no 
apparent limitation of function.  Under these circumstances, 
the Board finds that a compensable rating is not warranted 
under either Code 8510 or 5201. 
 
II.  Cervical Stenosis with a History of Radiculopathy.

In a July 1996 rating decision, the veteran was granted 
service connection for cervical stenosis with a history of 
radiculopathy, and a 10 percent rating was assigned from May 
1996.  That decision was based on evidence including the 
veteran's service medical records, and a post-service VA 
examination report, dated in May 1996.  The veteran disagreed 
with the rating, and initiated this appeal.  

In the May 1996 VA general medical examination report, the 
veteran was complained of pain radiating from his left 
shoulder into his neck.  The veteran was described as having 
"intact" range of motion in the cervical spine, but there 
were no other findings made regarding the cervical spine, or 
a concluding diagnosis.  A May 1996 VA x-ray report of the 
cervical spine revealed normal vertebral bodies, with no 
significant degenerative changes seen.  The impression was 
normal.  

In a July 1997 hearing at the RO, the veteran indicated that 
he experienced sharp pains in his neck, especially when it 
was cold. 

Following the January 1999 BVA decision, the veteran 
underwent a VA spine examination in July 1999, and was 
diagnosed with cervical spine stenosis "with essentially no 
significant limitation of the [veteran's] current activities 
or daily life."  The veteran complained of occasional 
episodes of low back pain, although he did not expressly note 
cervical spine or neck pain.  He was not taking any specific 
medications or treatments at the time of the examination, 
although he was taking ibuprofen occasionally for back pain.  
The veteran reported experiencing back flare-ups every two 
months, which occurred after heavy lifting or activity.  He 
was employed as a memorial counselor, and did not have any 
significant limitation of his work or daily activities as 
secondary to his back pain.

Upon physical examination, the veteran had flexion of the 
cervical spine to 50 degrees, both on passive-active range of 
motion and against strong force.  The veteran had cervical 
extension to 60 degrees, both active-passive and strong 
force.  There was no ankylosis.  Right and left lateral 
flexion was to 45 degrees; right rotation was to 65 degrees, 
and left rotation was to 80 degrees.  It was noted that the 
veteran had slight limitation of right cervical rotation to 
65 degrees, as he was limited by pain in his left shoulder.  
There was no objective evidence of painful motion.  There was 
no muscle spasm, and no evidence of weakness or muscle 
tenderness.  There were no postural abnormalities or fixed 
deformities.  Back musculature appeared normal.  Neurological 
testing revealed bilateral reflexes in all extremities.  
Sensation over his upper and lower extremities was completely 
intact in all areas to light touch, pin prick, and to 
vibratory sense.  

At the time of the foregoing examination, the veteran's 
claims file was unavailable for review.  However, the 
examiner subsequently obtained the claims file and provided 
the following addendum, dated in July 1999.  The examiner 
summarized the veteran's medical history with respect to the 
cervical spine.  He noted that a cervical myelogram (during 
service, in August 1994) had demonstrated narrowing of the 
spinal canal, beginning behind the body of C4 and extending 
to C6, C7, the most prominent at C5, C6, but there was no 
evidence of herniated disc or other epidural process.  The 
examiner indicated that his diagnosis remained unchanged.  

The July 1999 VA peripheral nerves examination contains an 
impression of cervical spine canal stenosis, which was 
described as seemingly asymptomatic at that time.  The 
examiner indicated that there was minimal neck tenderness at 
the C7 level.  On percussion, there was no radiation of the 
pain.  Testing of cervical spine motion was unremarkable, and 
the veteran did not have any complaints of pain associated 
with his cervical spine.  The examiner further stated that 
the veteran did not appear to have any movement limitation.

The RO assigned a 10 percent rating for the veteran's 
cervical stenosis with a history of radiculopathy pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5293, which prescribes a 
10 percent rating for mild intervertebral disc syndrome; a 20 
percent rating requires evidence of moderate symptomatology, 
with recurring attacks. 

In light of the medical evidence of record, the Board finds 
no basis for assignment of a rating in excess of 10 percent 
for cervical stenosis with a history of radiculopathy.  In 
that regard, the medical evidence since the grant of service 
connection, effective May 1996, and at the present time, has 
reflected no more than subjective complaints of pain and 
slight limited right rotation.  The May 1996 VA examination 
report reflected "intact" motion, and normal x-ray 
findings.  In the more recent July 1999 VA spine examination, 
the veteran was noted to have some limitation of right 
cervical rotation, due to left shoulder pain; otherwise there 
was no limitation of motion noted.  In the July 1999 VA 
peripheral nerves examination, the veteran's cervical spine 
motion was described as unremarkable; there was some minimal 
tenderness at C7.  In short, the Board finds that the 
foregoing evidence reflects no more than mild symptomatology, 
and there is no evidence of moderate symptoms, reflected by 
recurring attacks, such that a 20 percent rating is warranted 
for cervical stenosis with a history of radiculopathy. 

The Board has also considered the veteran's claim under 
38 C.F.R. § 4.71a, Diagnostic Code 5290, which assigns a 10 
percent rating for slight limitation of motion of the 
cervical spine; a 20 percent rating is assigned for moderate 
limitation of motion.  However, the medical evidence does not 
reflect more than slight limitation of right cervical 
rotation.  Moreover, the Board finds that the veteran's 
current 10 percent rating contemplates his complaints of pain 
on motion.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. 
App. at 206-7.  There is no medical evidence to show that 
pain, weakness, or any other symptom or clinical finding 
results in additional functional limitation.   

III.  Conclusion.

In reaching the foregoing decision, the Board has considered 
the complete history of the veteran's disabilities, as well 
as the current clinical manifestations of the disabilities 
and their effects on the veteran's earning capacity.  See 
38 C.F.R. §§ 4.1, 4.2, 4.41.  All other pertinent aspects of 
38 C.F.R. Parts 3 and 4 have also been considered.  Should 
the veteran's disabilities increase in severity, he may be 
entitled to higher evaluations; however, at present, there is 
no basis for assignment of higher ratings.  See 38 C.F.R. 
§ 4.1.

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not applicable, and the 
increased rating claims must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
Finally, the Board notes that the veteran has reported no 
adverse effects on his employment due to his service-
connected disabilities presently on appeal.  In fact, as 
noted in the decision above, in the May 1996 VA examination 
the veteran reported that he had not missed any time from 
work in the prior twelve months. Regardless, the Board points 
out that the VA Schedule for Rating Disabilities contemplates 
average impairment in earning capacity.  In the absence of 
evidence that the veteran's service-connected disabilities 
have caused marked interference with employment (i.e., beyond 
that already contemplated in the assigned evaluations), or 
necessitated such frequent periods of hospitalization, such 
that application of the regular schedular standards is 
impracticable, there is no basis to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) for assignment of an extra-schedular 
evaluation.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The schedular criteria not having been met, entitlement to 
assignment of a higher (compensable) rating for a left 
suprascapular nerve injury, is denied.

The schedular criteria not having been met, entitlement to 
assignment of a higher rating for a cervical stenosis with a 
history of radiculopathy, currently rated as 10 percent 
disabling, is denied.


                                                            
REMAND

In the January 1999 Remand, the Board noted that, in view of 
the grant of service connection for bilateral heel spurs, the 
issue of whether the veteran is entitled to the initial 
assignment of a rating in excess of 10 percent for bilateral 
pes cavus and fasciitis was referred to the RO for 
reconsideration.  As correctly pointed out by the veteran's 
representative, the RO has not readjudicated that issue.  
In view of the foregoing, this case is REMANDED for the 
following action:

The RO must readjudicate the issue of the 
initial assignment of a rating for 
bilateral pes cavus and fasciitis.  The 
RO should also consider whether a staged 
rating is appropriate.  See Fenderson v. 
West, 12 Vet. App. 119, 125-126 (1999).

If the determination is adverse to the veteran, a 
supplemental statement of the case should be prepared and the 
veteran and his representative should be given a reasonable 
period of time for reply.

Thereafter, the claim should be returned to the Board for 
further review on appeal, if in order.  No action is required 
of the veteran until he receives further notice.  The Board 
does not intimate any factual or legal conclusions as to the 
outcome ultimately warranted in this appeal.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
  



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

